Citation Nr: 1823827	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

I. Umo, Associate Counsel

INTRODUCTION

The Veteran served active duty in U.S. Army from January 1946 to February 1966.  The Veteran died in June 2013.  The Appellant is his surviving spouse.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) St. Paul Pension Management Center in St. Paul, Minnesota, which denied the Appellant's claim for entitlement to service connection for the cause of the Veteran's death and entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C. § 1318.  The Appellant filed her notice of disagreement in April 2014, and timely filed her substantive appeal in September 2014.


FINDINGS OF FACT

1.  The Veteran died in June 2013.  The death certificate reflects that the cause of death was stage IV large cell neuroendocrine carcinoma of lung with bone and hepatic metastasis.

2.  At the time of the Veteran's death, he was service-connected for impairment of sphincter control due to status post anal hemorrhoidectomy, cryptectomy, and repair of rectal prolapse with pruritis ani; and otitis externa with symptoms of itching.

3.  The cause of the Veteran's death is not attributable to his active service; it was not caused or made permanently worse by service-connected disease or injury.  Carcinoma of the lung was not manifest during service or within one year of separation.

4.  The Veteran was not totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).

5.  The Veteran was not "entitled to receive" total service-connected disability compensation by way of any of the possible exceptions listed under 38 C.F.R. § 3.22(b).  


CONCLUSIONS OF LAW

1.  The Veteran's fatal stage IV large cell neuroendocrine carcinoma of lung with bone and hepatic metastasis was not caused by his service.  38 U.S.C. §§ 1131, 1310, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.312 (2017).

2.  The criteria are not met for DIC pursuant to 38 U.S.C. § 1318. 38 U.S.C. § 1318 (2012); 38 C.F.R. §§ 3.22, 20.1106 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



II.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to service connection for the cause of a veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017). 

To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  38 C.F.R. § 3.312(c)(1) (2017).
In the present case, the Veteran served on active duty from January 1946 to February 1966.  In June 2013, the Veteran died.  His death certificate shows that the immediate cause of death was stage IV large cell neuroendocrine carcinoma of lung with bone and hepatic metastasis.  See January 2014 VA 21-530.  

At the time of his death, the Veteran was service-connected for impairment of sphincter control due to status post anal hemorrhoidectomy, cryptectomy, and repair of rectal prolapse with pruritis ani; and otitis externa with symptoms of itching.  

By way of background, the Veteran's service treatment records show that the Veteran had a number of medical issues, including hepatitis, pruritis ani and otitis externa with itching, pleural thickening of the right apex of the lungs, a gynecomastia, mastectomy of the left breast for benign growth, a hemorrhoidectomy, typhoid fever, and some musculoskeletal injuries.  However, at no point in the service treatment record is there indication of a diagnosis or treatment for neuroendocrine carcinoma of the lungs or a related disease.  

Post-service, VA treatment records and private medical records are also silent for neuroendocrine carcinoma of the lungs prior to 2013.  In fact, VA treatment records and VA examinations in 1972 only show that the Veteran was treated for otitis externa and anxiety.  In an August 1972 VA examination, the Veteran's lung fields were clear.  Likewise, in an October 1972 VA examination, the examiner indicated that there were no signs of disease detected.  Moreover, private medical records in March 2012, show that the Veteran had numerous medical issues including thyroid disease, sleep apnea, IBS, COPD, emphysema, and high blood pressure among other issues, but no mention of carcinoma of the lungs.  The Veteran did complain of fatigue, loss of appetite, weight loss, and coughs, but there was no diagnosis of carcinoma at that time.  

A biopsy was done in April 2013, and by May 2013, private medical records from the Mayo Clinic, confirmed that the Veteran had large cell neuroendocrine carcinoma, with liver metastases and lesions in bone suspicious for mestatic disease.

In an August 2014 file review, a VA physician opined that the Veteran's neuroendocrine carcinoma was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The physician reasoned that there is no physiological association between anal surgery, which the Veteran underwent in 1959 for hemorrhoids and a prolapsed rectum and the development of lung cancer in 2013, 54 years later.   Likewise, there is no physiological association between hepatitis A, typhoid fever, and lung cancer.  Moreover, there is no medical evidence to support or suggest that the Veteran's impairment of sphincter control due to status post anal hemorrhoidectomy, cryptectomy, and repair of rectal prolapse with pruritis ani and the Veteran's in-service diagnoses of hepatitis and typhoid fever substantially contributed to, caused, or lessened the chance of the Veteran's survival from his stage IV large cell neuroendocrine carcinoma of the lung.

The Board finds the VA physicians opinion to be competent, credible and highly probative.  The physician reviewed the entirety of the Veteran's medical history and provided an opinion based on medical principles.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the cause of the Veteran's death was related to his active service.  The Veteran's chest x-rays in 1961 were negative, and his lungs were found to be normal in his June 1965 examination.  There is no proof of carcinoma during service or within one year of separation.  See 1972 VA examination.  He was not diagnosed with lung cancer until April 2013, which was decades after his service.  There is no medical evidence tending to indicate any link between the Veteran's lung cancer and the pleural thickening he had during his active service, or any of his service-connected disabilities.  There is no evidence tending to indicate that the Veteran's service-connected impairment of sphincter control due to status post anal hemorrhoidectomy, cryptectomy, and repair of rectal prolapse with pruritis ani; and otitis externa with symptoms of itching either caused or contributed substantially or materially to his death.  While the Board is certainly sympathetic to the Appellant's loss, the evidence is against the claim.

Therefore, in summary, the Board concludes that the preponderance of the evidence is against the claim for entitlement to service connection for the cause of the Veteran's death; the benefit of the doubt doctrine is not for application.

B.  DIC under 38 U.S.C. § 1318 

Under 38 U.S.C. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the Veteran's death is service-connected, even though the veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the veteran was receiving, or was "entitled to receive," compensation for service-connected disability that: (1) was continuously rated as totally disabling for the 10 years immediately preceding death; (2) was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge or release from active duty; or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C. § 1318 (2012); 38 C.F.R. § 3.22(a) (2017).  The total rating may be schedular, or may be a total disability rating based on individual unemployability due to service-connected disability (TDIU).  38 C.F.R. § 3.22(c).

The term "entitled to receive" means that, at the time of death, a veteran had filed a claim for disability compensation during his lifetime, and the veteran had service-connected disability rated totally disabling by VA for the requisite time period, but was not receiving compensation due to six possible circumstances: (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the veteran; (3) the veteran had not waived retired or retirement pay in order to receive compensation; (4) VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); (5) VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (6) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309. 38 C.F.R. § 3.22(b)(3).

In addition, the term "entitled to receive" can mean that a veteran filed a claim for disability compensation during his lifetime and one of the following two circumstances is met: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified in paragraph (a)(2) of this section but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed during the veteran's lifetime concerning the issues of service connection, disability evaluation, or effective date; or (2) additional evidence submitted to VA before or after the veteran's death, consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA, provides a basis for reopening a claim finally decided during the veteran's lifetime and for awarding a total service-connected disability rating retroactively in accordance with §§ 3.156(c) and 3.400(q)(2) of this part for the relevant period specified in paragraph (a)(2) of this section.  38 C.F.R. § 3.22(b)(1) and (2).

The Federal Circuit has held that claims for DIC under 38 U.S.C. § 1318 are not subject to a "hypothetical entitlement" analysis.  See Rodriguez v. Peake, 511 F.3d 1147, 1156 (2008); see also Tarver v. Shinseki, 557 F.3d 1371, 1377 (Fed. Cir. 2009).  Therefore, the state of the law is such that claims for DIC benefits under 38 U.S.C. § 1318 must be adjudicated with specific regard given to decisions made during a veteran's lifetime and without consideration of hypothetical entitlement for benefits raised for the first time after the veteran's death.  See Rodriguez v. Peake, 511 F.3d 1147 (2008).

In this case, the Veteran was rated totally disabled since February 1, 2010, before passing in June 2013.  Therefore, the Veteran was not totally disabled for a service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).

Moreover, the Board notes that the Appellant has not averred that 1) but for CUE committed by VA in a decision during the Veteran's lifetime, the Veteran would have received totally disability compensation for the requisite 10 years; or 2) new and material evidence consisting of service department records that existed at the time of a prior VA decision but that were not previously considered by VA provides a basis for reopening a final claim and awarding a total disability rating retroactively for the requisite period of time; or 3) but for the receipt of VA or military retirement pay, the Veteran would have been entitled to total disability compensation for the requisite period of time.  See Fugo v. Brown, 6 Vet. App. 40 (1993); Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for a CUE claim).

Therefore, in light of all the above, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.. § 1318 is not warranted by a preponderance of the evidence; the benefit of the doubt rule is not for application.





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC under 38 U.S.C. § 1318 is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


